THE THIRTEENTH COURT OF APPEALS

                                     13-14-00560-CV


                    Coastal Motorcars, Ltd. d/b/a BMW of Corpus Christi
                                             v.
                          Mary Lou Brown and Mary Alice Garcia


                                     On Appeal from the
                       214th District Court of Nueces County, Texas
                            Trial Cause No. 2013-DCV-0520-F


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and remanded.

The Court orders the judgment of the trial court REVERSED and REMANDED for

further proceedings consistent with its opinion.     Costs of the appeal are adjudged

against appellee.

      We further order this decision certified below for observance.

October 29, 2015